Proceeding pursuant to CPLR article 78 in the nature of mandamus, to compel the respondent Robert C. McGann to accept a notice of appearance of Albert Y. Dayan in an action entitled People v Kirkorov, pending in the Supreme Court, Queens County, under indictment No. 2674/03.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Luciano, J.P, Rivera, Spolzino and Covello, JJ., concur.